 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   WINDY REIKO SCHOFIELD, an                           Case No.: 3:18-cv-02871-H-KSC
     individual,
12
                                        Plaintiff,       ORDER GRANTING JOINT
13                                                       MOTION TO DISMISS WITH
     v.                                                  PREJUDICE
14
     STANDARD INSURANCE COMPANY,
15   an Oregon corporation,                              [Doc. No. 31.]
16                                    Defendant.
17
18          On January 22, 2020, Plaintiff Windy Reiko Schofield and Defendant Standard
19   Insurance Company filed a joint motion to dismiss this case with prejudice. (Doc. No. 31.)
20   For good cause shown, the Court grants the parties’ motion and dismisses all claims in this
21   case with prejudice, with each party to bear its own attorneys’ fees and costs.
22         IT IS SO ORDERED.
23   DATED: January 22, 2020
24                                                   MARILYN L. HUFF, District Judge
25                                                   UNITED STATES DISTRICT COURT
26
27
28

                                                     1
                                                                            3:18-cv-02871-H-KSC
